Citation Nr: 0637605	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-08 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to March 1, 1999, 
for the assignment of a 70 percent disability evaluation for 
post traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to October 1, 
1998, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Norman P. Ochs, Attorney at 
Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1968, including two combat tours in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO granted entitlement to TDIU 
and assigned an effective date of March 1, 1999.  By that 
same rating action, the RO increased the veteran's PTSD 
rating from 50 to 70 percent, effective from March 1, 1999.  
The veteran disagreed with the effective date of March 1, 
1999 for both the grant of TDIU and the assignment of a 70 
percent disability evaluation for PTSD, and this appeal 
ensued.  These issues were previously remanded by the Board 
in February 2005 in order to ensure that the veteran received 
the due process to which he is entitled under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

On remand, an earlier effective date of October 1, 1998, was 
awarded for entitlement of TDIU.  However, because the 
veteran contends that the effective date should be even 
earlier than that, the Board concludes that the issue of 
entitlement to an effective date earlier than October 1, 
1998, remains open and is properly before the Board.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1992).

The Board notes that the veteran is represented by new 
counsel effective from July 19, 2006.  VA was first made 
aware of this representation in September 2006 in a telephone 
conversation and fax to the Board.  In light of the contents 
of the faxed copy of counsel's fee agreement, the Board calls 
counsel's attention to the provisions of 38 U.S.C.A. §§ 5904, 
5905 (2002), and 38 C.F.R. § 20.609 (2006).  

The Board also notes that counsel faxed three pieces of 
medical evidence to be included in the record.  Normally, 
absent a waiver from the veteran, a remand is necessary when 
evidence is received by the Board that has not been 
considered by the RO.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, 
however, the Board notes that the evidence received from 
counsel in September 2006 was duplicative of evidence already 
of record that was received well before the RO's most recent 
supplemental statement of the case (SSOC).  Since this 
evidence was, in fact, considered by the RO in making its 
most recent determination, a remand is not necessary.


FINDINGS OF FACT

1.  An appeal of a September 1996 rating decision denying an 
increased rating for the veteran's PTSD, then rated as 30 
percent disabling, was withdrawn on January 14, 1998.

2.  A claim for an increased rating for PTSD was received 
February 28, 2000.

3.  An application for entitlement to total disability 
evaluation based on individual unemployability (TDIU) was 
received February 28, 2000.


CONCLUSIONS OF LAW

1.  The criteria for an award of an effective date of January 
20, 1999, for award of a 70 percent rating for the veteran's 
PTSD have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2006).

2.  The criteria for an award of an effective date prior to 
October 1, 1998, for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March, 
April, and July 2005.  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to earlier effective dates, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a SOC and two SSOCs 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.    

Additionally, while the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Board notes that the veteran was 
apprised of these criteria in correspondence dated in March 
2006.  Consequently, a remand is not necessary.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured VA 
examinations in support of his claims.  In correspondence 
dated in March and April 2005, the veteran averred that he 
had been awarded Social Security Administration (SSA) 
benefits in 1968 due to his service-connected PTSD in 1986.  
In response to a September 2005 query to the SSA Office of 
Disability Operations, SSA reported that there was no file on 
record, and no disability entitlement.  A query to a regional 
SSA office to which the RO had been referred had similar 
results.  In any event, since the criteria for award of 
effective dates of SSA and VA benefits are not the same, the 
presence or absence of SSA records will not alter the 
effective date of award of VA benefits.  VA has no duty to 
inform or assist that was unmet.

II.  Background

The veteran was service-connected for PTSD in a May 1989 
decision by the Board, evaluated as 30 percent disabling.  
The veteran petitioned for an increased rating in September 
1996.  The increased rating was denied in a rating decision 
dated in September 1996.  The veteran appealed, and perfected 
his appeal to the Board in November 1996.  A December 1997 
supplemental statement of the case (SSOC) continued the 30 
percent rating.  The veteran withdrew his appeal in January 
1998.  Having withdrawn his appeal, the RO's September 1996 
decision is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. 
§ 20.1103 (2006).  

The veteran's PTSD rating was increased to 50 percent, 
effective from October 1, 1998, in a rating decision dated in 
August 1999.  The 50 percent rating was based on the findings 
of a VA examination dated in December 1998.  That examiner 
reported that the veteran presented as a poorly groomed 
gentleman who was unkempt in appearance who was alert and 
grossly oriented to time.  Remote memory was intact.  His 
responses to interview questions were logical, goal-directed, 
and coherent.  He gave a history of panic responses to loud 
noises from a nearby military base, and reported that he had 
no social interests, speaking to few people other than his 
father and one friend.  He avoided books and movies related 
to Vietnam combat.  He admitted to strong startle response 
and hypervigilance.  He denied experiencing hallucinations 
and denied delusional thinking.  He admitted thinking about 
suicide, but without any plan, and having homicidal ideation 
in the past, but none currently.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were PTSD and dysthymic 
disorder.  Axis II (personality disorders and mental 
retardation) diagnosis was personality disorder, not 
otherwise specified (NOS).  The Axis III (general medical 
conditions) diagnoses are not relevant here.  In Axis IV 
(psychosocial and environmental problems) the examiner noted 
limited income and social withdrawal.  The Axis V (global 
assessment of functioning (GAF) score) report was 50.  

Thereafter, the veteran was hospitalized for 35 days 
beginning January 20, 1999, for therapy related to his PTSD.  
A mental status examination on admission noted that the 
veteran was alert, oriented as to time, place, and person, 
and in good contact with his environment.  Memory was 
reported as being grossly intact.  He was not presently 
suicidal or homicidal, but two earlier potentially suicidal 
incidents were cited.  Affect was blunt; mood was euthymic.  
Speech was regular in rate and rhythm, coherent, and goal 
directed.  The February 24, 1999, discharge summary diagnosed 
PTSD, and assigned a GAF score of 29.   

(The Board notes in passing that the veteran has been granted 
temporary 100 percent evaluations several times due to 
hospitalization for his PTSD.) 

The veteran submitted a notice of disagreement (NOD) with the 
August 1999 rating decision, but did not perfect an appeal 
after issuance of a SOC and a SSOC in December 1999.  
Instead, the veteran, through counsel, submitted claims, 
received February 28, 2000, for both an increased rating for 
his PTSD, and for entitlement to TDIU.  

By a rating decision dated in January 2001, the veteran was 
granted a 70 percent rating for his service-connected PTSD, 
effective from March 1, 1999, the date on which the RO 
determined that the evidence of record showed that the 
veteran's PTSD first showed an increase in severity.  By the 
same rating decision, the veteran was awarded TDIU, also 
effective from March 1, 1999, the date on which, as will be 
discussed below, the criteria for award of TDIU were met with 
the increased rating for PTSD.  It is these assigned 
effective dates that the veteran has appealed.  

The veteran's TDIU rating was subsequently reduced to 50 
percent in a rating decision dated in April 2003; that 
reduction is not on appeal here.  That reduction of the 
veteran's PTSD award to 50 percent initially triggered a 
discontinuance of the veteran's TDIU award because the 
schedular criteria for award of TDIU were no longer met.  
However, the veteran's TDIU award was reestablished by an 
April 2003 rating decision that awarded service connection 
for diabetes mellitus, type II, rated as 20 percent 
disabling.  This came about because the effective date of the 
diabetes award was established as February 15, 1994.  Thus, 
the RO correctly concluded, when the veteran's PTSD rating 
was increased to 50 percent, effective from October 1, 1998, 
the criteria for award of TDIU were met.  Accordingly, 
entitlement to TDIU was restored, and a new, earlier, 
effective date of October 1, 1998, was assigned.  



III.  Analysis

A.  PTSD

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2006).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2006).  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

PTSD is rated utilizing the criteria found at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 
50 percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is for consideration where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, and family relationships, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); and inability to establish and 
maintain effective relationships.

The veteran's formal claim for an increased rating for PTSD 
was received on February 28, 2000, suggesting that date as an 
effective date in accordance with 38 C.F.R. § 3.400.  
However, if, as is the case here, a formal claim for 
compensation has previously been allowed, or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, a report 
of examination or hospitalization can be accepted as an 
informal claim for benefits.  38 C.F.R. § 3.157 (2006).  See 
also MacPhee, v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  
As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  

Here, the Board determines that an informal claim for an 
increased rating for PTSD existed as of January 20, 1999, the 
date of admission to the VA hospital for treatment of his 
PTSD, because the examination on admission, principally the 
assigned GAF score of 29 indicated the disability picture 
more nearly approximates the criteria required for a 70 
percent rating.  Award of an earlier effective date is 
therefore warranted, effective from January 20, 1999, based 
on the assessment of the veteran's PTSD at the time of his 
hospitalization.  

The date of the December 1998 VA examination cannot be the 
basis for determining the effective date of the award of 70 
percent for the veteran's PTSD because that examiner's report 
did not indicate that the veteran's disability picture more 
nearly approximated the criteria required for the award of a 
70 percent rating at that time.  While the findings of the 
December 1998 and January 1999 examiners are similar, they 
are distinguished by the GAF scores assigned.  

As noted, the December 1998 examiner assigned a GAF score of 
50, while the January 1999 examiner assigned a GAF score of 
29.  A GAF score of 41-50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting ) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF score of 
21-30 is defined as "Behavior [] considerably influenced by 
delusions or hallucinations OR serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) OR inability 
to function in almost all areas (e.g., stays I bed all day; 
no job, home, or friends)."  Id.  These definitions support 
the conclusion that the January 1999 examiner's report showed 
that the veteran's disability picture more nearly 
approximated the criteria for a 70 percent evaluation, but 
that the December 1998 examiner's report did not.  

The dates of earlier hospitalizations cannot be the basis for 
determining the effective date of the award of 70 percent for 
the veteran's PTSD because all of the veteran's earlier 
hospitalizations for PTSD predated the RO's December 1997 
SSOC continuing the earlier 30 percent award, and the 
veteran's withdrawal of his appeal the following month.  As 
discussed above, the veteran's withdrawal of his appeal in 
January 1998 rendered the RO's related decision a final 
decision.  Therefore, any effective date earlier than January 
14, 1998, the date on which the veteran terminated that 
earlier appeal, would necessarily be related to that final 
decision, and not the instant appeal.  

The veteran, through counsel, contends that the RO's 
September 1996 rating decision remains unresolved, and that 
the effective date for award of 70 percent should be the date 
of that claim.  However, as discussed above, the veteran 
formally withdrew that claim in January 1998, and the RO's 
September 1996 rating decision is, in fact, a final decision.  
Being a final decision, it cannot be the basis of assignment 
of an effective date for this claim received in February 
2000.  

B.  TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2006).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).  Other than temporarily, the veteran has never 
been rated as 100 percent disabled based on the application 
of schedular criteria.  

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2006).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2006) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

The effective date of an award of disability pension shall be 
the date of receipt of the claim, except that if, within one 
year from the date on which the veteran became permanently 
and totally disabled, the veteran filed a claim for a 
retroactive award and establishes that a physical or mental 
disability, which was not the result of the veteran's own 
willful misconduct, was so incapacitating that it prevented 
him or her from filing a disability pension claim for at 
least the first 30 days immediately following the date on 
which the veteran became permanently and totally disabled.  
38 C.F.R. § 3.400(b)(1)(ii).

Applying the law to the facts in evidence, the Board finds 
that an effective date for entitlement to TDIU earlier than 
the currently assigned October 1, 1998, is not warranted.  As 
noted, the veteran's claim of entitlement to TDIU was 
received on February 28, 2000.  Notwithstanding that the 
veteran had not submitted a claim for TDIU until February 
2000, which would preclude an effective date any earlier than 
that, the RO liberally interpreted the applicable regulations 
and awarded an earlier effective date as described above.  
The Board will not disturb the earlier effective date 
assigned by the RO.  However, it cannot assign any earlier 
effective date because, as noted, the law provides that the 
effective date of an award of disability pension shall be the 
date of receipt of the claim, except under circumstances that 
are inapt here.  

Even if an earlier claim to TDIU were to be conceded, which 
it is not, an effective date earlier than the presently 
assigned October 1, 1998, would not be warranted because the 
veteran did not meet the schedular percentage criteria until 
that date.  That said, the Board will nevertheless address 
the issue of potential earlier informal claims because the 
veteran, through counsel, has raised that specific issue, 
claiming that any of several cited documents of record 
constituted an informal claim.  

VA regulations define an informal claim as any communication 
or action indicating an intent to apply for one or more VA 
benefits received from a claimant, his or her duly authorized 
representative, or some other person acting as a next friend 
of a claimant.  Such an informal claim must identify the 
benefit sought.  On receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.  38 C.F.R. § 3.155 (2006).  

While, as noted previously, there are provisions within the 
law for characterizing VA medical records as informal claims 
for increased ratings of disabilities already service-
connected, no such provisions exist for original claims such 
as the veteran's claim of entitlement to TDIU.  See MacPhee, 
v. Nicholson, 459 F.3d 1323, 1328 (Fed. Cir. 2006) (a medical 
report will only be considered an informal claim when such 
report relates to examination or treatment of a disability 
for which service-connection has previously been 
established).  

In Servello v. Derwinski, 3 Vet.App. 196 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, where the veteran has, in written communication to VA, 
expressed a belief of entitlement to TDIU, an informal claim 
exists.  None of the documents cited by the veteran meet the 
threshold set by Servello.

The veteran avers that a May 1986 "To Whom It May Concern" 
letter from Mark Denison, Ph.D., the veteran's Limited 
Licensed Psychologist, that reviewed his treatment of the 
veteran since May 1984, constituted an informal claim.  
However, Dr. Denison's letter is not a written communication 
from the veteran, and it did not address employability at 
all.  Moreover, it is a communication from the veteran's 
treating psychologist, not a communication from the veteran 
to VA that identifies a benefit sought.  

A December 6, 1991 discharge summary is offered as evidence 
of an informal claim for TDIU.  That summary noted that the 
veteran reported to his examiner that he had not been able to 
work since 1984 because of his PTSD.  However, this discharge 
summary is a medical report, not an informal claim for 
entitlement to TDIU, because it is not a communication from 
the veteran to VA identifying a sought benefit of TDIU.  As 
noted, a medical report will only be considered an informal 
claim when the report relates to examination or treatment of 
a disability for which service-connection has previously been 
established.  MacPhee, supra.  It was not cited or included 
in support of a written claim of entitlement to TDIU until it 
was cited in the veteran's July 2001 NOD, which was well 
after the formal claim of entitlement to TDIU was received in 
February 2000.  The December 6, 1991 discharge summary 
cannot, therefore, be considered as an informal claim of 
entitlement to TDIU.

The veteran avers that a September 17, 1996, letter from the 
RO to the veteran denying his reapplication for vocational 
rehabilitation services because it had previously been 
determined that his disabilities were prohibiting the 
successful pursuit of a program of vocational rehabilitation.  
This document is not a communication or action from the 
veteran or an authorized representative indicating an intent 
to apply for TDIU.  38 C.F.R. § 3.155.  

Finally, a September 2003 Employability Evaluation, on its 
face, cannot be construed as an earlier informal claim for 
TDIU because it is dated more than three years after receipt 
of the formal claim.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that, after consideration of all the evidence, the 
preponderance of the evidence is against the award of an 
effective date earlier than January 20, 1999, for the 
assignment of a 70 percent disability evaluation for PTSD, 
and award of an effective date earlier than October 1, 1998, 
for the grant of TDIU.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date of January 20, 1999, for the 
assignment of a 70 percent disability evaluation for post 
traumatic stress disorder is granted, subject to the law and 
regulations governing the payment of monetary benefits..

Entitlement to an effective date prior to October 1, 1998, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


